Exhibit 10.1

 

Execution Version

 

FORBEARANCE AGREEMENT AND SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Forbearance Agreement and Second Amendment to Second Amended and Restated
Revolving Credit and Security Agreement (this “Agreement”) is entered into as of
January 31, 2019, by and among Emerge Energy Services LP, a Delaware limited
partnership, Emerge Energy Services Operating LLC, a Delaware limited liability
company (“Emerge”), Superior Silica Sands LLC, a Texas limited liability company
(“SSS” and together with Emerge and each Person joined hereto as a borrower from
time to time, collectively, the “Borrowers,” and each individually a
“Borrower”), the Lenders party hereto, and PNC Bank, National Association
(“PNC”), as administrative agent for the Lenders and collateral agent for the
Secured Parties (in such capacities, the “Agent”).

 

RECITALS

 

A.                                    The Borrowers, the other Credit Parties,
Agent and Lenders are parties to that certain Second Amended and Restated
Revolving Credit and Security Agreement, dated as of January 5, 2018, as amended
by the Forbearance Agreement and First Amendment to Second Amended and Restated
Revolving Credit and Security Agreement dated as of December 31, 2018 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “First Lien Credit Agreement”), pursuant to which, among other things, the
Lenders agreed, subject to the terms and conditions set forth in the First Lien
Credit Agreement, to make certain loans and other financial accommodations to
Borrower.  Capitalized terms used herein shall, unless otherwise indicated, have
the respective meanings set forth in the First Lien Credit Agreement.

 

B.                                    The Borrower and the other Credit Parties
are party to the Second Lien Note Purchase Agreement dated as of January 5,
2018, as amended by the Forbearance Agreement and First Amendment to Second Lien
Note Purchase Agreement, dated as of December 31, 2018, among the Borrower, the
Credit Parties, HPS Investment Partners, LLC, as notes agent (in such capacity,
the “Second Lien Agent”) and the noteholders party thereto (the “Second Lien
Noteholders”) (as may be further amended, restated, supplemented, refinanced or
otherwise modified from time to time, the “Second Lien Note Purchase
Agreement”).

 

C.                                    As of the date hereof, the Defaults
identified on Exhibit A hereto (collectively “Specified Defaults”) have occurred
or are expected to occur prior to the expiration of the Second Forbearance
Period (as hereinafter defined).

 

D.                                    The Second Lien Agent and the Required
Noteholders (as defined in the Second Lien Note Purchase Agreement) have agreed
to temporarily forbear, by reason of the defaults under the Second Lien Note
Purchase Agreement, from exercising certain of their default-related rights and
remedies against the Borrowers and the other Credit Parties pursuant to the
Forbearance Agreement and Second Amendment to Second Lien Note Purchase
Agreement dated as of the date hereof among the Borrowers, the other Credit
Parties, the Second Lien Noteholders and the Second Lien Agent (the “Second Lien
Forbearance Agreement”).

 

E.                                     The Borrowers have requested that during
the Second Forbearance Period, Agent and the Required Lenders (the Agent and the
Lenders in all their capacities under the First

 

--------------------------------------------------------------------------------



 

Lien Credit Agreement are sometimes referred to herein individually as a “Lender
Party,” and collectively as the “Lender Parties”) agree (a) to forbear from
exercising certain of their default-related rights and remedies against
Borrowers and the other Credit Parties with respect to the Specified Defaults,
(b) that the Lenders, subject to the terms and conditions of the First Lien
Credit Agreement (without giving effect to the existence of the Specified
Defaults during the Second Forbearance Period) continue to make Revolving
Advances to the Borrowers and (c) that the Issuer continue to issue Letters of
Credit to the Borrowers, notwithstanding the existence of the Specified Defaults
and subject to the terms and conditions set forth herein.

 

F.                                      Subject to the terms and conditions set
forth herein, (i) the Lender Parties have agreed to (a) forbear from exercising
certain of their default-related rights and remedies against the Borrowers and
the other Credit Parties with respect to the Specified Defaults, (b) amend the
First Lien Credit Agreement in certain respects as set forth below and
(c) subject to the terms and conditions of the First Lien Credit Agreement
(without giving effect to the existence of the Specified Defaults during the
Second Forbearance Period) continue making Revolving Advances and continue to
issue Letters of Credit to the Borrowers.

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.                         Confirmation by Borrowers of Obligations and
Specified Defaults(a)

 

(a)                                       Each Credit Party acknowledges and
agrees that as of the Second Forbearance Effective Date, (i) the aggregate
principal balance of the outstanding Letter of Credit Obligations under the
First Lien Credit Agreement is $11,210,000 and (ii) the aggregate principal
balance of the outstanding Revolving Advances under the First Lien Credit
Agreement is $36,050,000.  The foregoing amount does not include interest, fees,
expenses and other amounts that are chargeable or otherwise reimbursable under
the First Lien Credit Agreement and the Other Documents.

 

(b)                                 Each Credit Party acknowledges and agrees
that (i) each of the Specified Defaults constitutes a material Event of Default
that is expected to occur during the Second Forbearance Period (and that for the
purposes of this Agreement, an Event of Default shall be deemed to have occurred
with respect to the Specified Defaults), (ii) none of the Specified Defaults
will be cured during the Second Forbearance Period, and (iii) except for the
Specified Defaults, no other Events of Default have occurred and are continuing
as of the date hereof, or are expected to occur during the Second Forbearance
Period, as the case may be.  Prior to the effectiveness of this Agreement, the
occurrence of each Specified Default: (i) relieves the Lender Parties from any
obligation to extend any Advances or issue Letters of Credit under the Credit
Agreement or other Credit Documents  and (ii) permits the Lender Parties to,
among other things, (A) suspend or terminate the Commitment to provide Advances
and issue Letters of Credit under any or all of the Credit Agreement and the
other Credit Documents, (B) terminate Borrower’s ability to obtain or maintain
LIBOR Rate Loans, (C) accelerate all or any portion of the Obligations,
(D) charge the Default Rate pursuant to Section 3.1 of the First Lien Credit
Agreement with respect to any and all of the Obligations effective from and
after the date hereof, (E) subject to the ABL/Term Intercreditor Agreement
(solely to the extent applicable thereunder), commence any legal or other

 

2

--------------------------------------------------------------------------------



 

action to collect any or all of the Obligations from any Borrower, any other
Credit Party and/or any Collateral, (F) subject to the ABL/Term Intercreditor
Agreement, foreclose or otherwise realize on any or all of the Collateral and/or
appropriate, set-off and apply to the payment of any or all of the Obligations,
any or all of the Collateral, and/or (G) subject to the ABL/Term Intercreditor
Agreement (solely to the extent applicable thereunder), take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the First Lien Credit Agreement, the Other Documents or
applicable Law.

 

SECTION 2.                         Amendments to First Lien Credit Agreement. 
Effective as of the Second Forbearance Effective Date (as hereinafter defined),
the following terms and conditions of the First Lien Credit Agreement shall be
amended as follows:

 

(a)                                 Section 1.2 is hereby amended by adding the
following definitions to such Section, in alphabetical order:

 

“Forbearance Agreement and Second Amendment” shall mean the Forbearance
Agreement and Second Amendment to Second Amended and Restated Revolving Credit
and Security Agreement dated as of January 31, 2019 among the Borrowers, the
other Credit Parties party thereto, the Lenders party thereto and the Agent.

 

“Second Forbearance Effective Date” shall have the meaning set forth in the
Forbearance Agreement and Second Amendment.

 

“Second Forbearance Period” shall have the meaning set forth in the Forbearance
Agreement and Second Amendment.

 

(b)                                 Section 1.2 is hereby amended by amending
clause (iii) of the definition of “Indebtedness” to read as follows: “all
obligations of such Person to pay the deferred purchase price of property or
services (other than current unsecured trade accounts payable which arise in the
ordinary course of business).”

 

(c)                                  Section 1.2 is hereby amended by amending
the following definition to read as follows:

 

“Specified Note Subordination Agreement” shall mean that certain Subordination
Agreement, dated as of the Closing Date, among Trinity Industries Leasing
Company, SSS, Agent and the Second Lien Agent.

 

(d)                                 Section 6.5(c) is hereby amended in its
entirety as follows:

 

“(c)                            Maximum Capital Expenditures. (i) Subject to
Section 6.5(c)(ii), at any time Excess Availability is less than an amount equal
to the lesser of (i) $20,000,000 and (ii) twenty five percent (25%) of the
Maximum Revolving Advance Amount (calculated on a Pro Forma Basis after giving
effect to such Capital Expenditure(s)), not permit Capital Expenditures to be
more than the respective amounts set forth below for the periods set forth
below:

 

3

--------------------------------------------------------------------------------



 

Fiscal Year Ending

 

Maximum
Capital Expenditures

2018

 

$

90,000,000

Thereafter

 

$

30,000,000

 

; provided, that if the aggregate amount of Capital Expenditures made in any
fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.5(c) for such fiscal year (before giving effect
to any carryover), then an amount of up to $18,000,000 of such shortfall (for
the fiscal year 2018) or $15,000,000 of such shortfall (for each fiscal year
thereafter), as applicable, may be added to the amount of Capital Expenditures
permitted under this Section 6.5(c) for the immediately succeeding (but not any
other) fiscal year.

 

(ii) Notwithstanding Section 6.5(c)(i), at all times during the Second
Forbearance Period each of the Credit Parties shall, and shall cause each of
their respective Restricted Subsidiaries to, not make any Capital Expenditures,
other than (A) Capital Expenditures in respect of the Osburn Facility in an
aggregate amount for all such Capital Expenditures during the Second Forbearance
Period not to exceed $1,000,000, (B) any Capital Expenditures made to restore,
replace, or rebuild property, plant or Equipment of the Credit Parties that in
each case is both material to and necessary for the continuing operations of the
Credit Parties’ business, as a result of any casualty or damage to such Credit
Party’s property, plant or Equipment and (C) so long as a Trigger Event (as
defined in the Forbearance Agreement and Second Amendment) has not occurred,
additional Capital Expenditures with the prior approval of the CRO (as defined
in the Forbearance Agreement and Second Amendment) pursuant to a disbursements
plan to be mutually agreed with the Agent.”

 

(e)                                  Schedule 1.2(f) is hereby amended in its
entirety with Schedule 1.2(f) attached hereto.

 

SECTION 3.                         Forbearance; Forbearance Default Rights and
Remedies.

 

(a)                                 In reliance upon the representations and
warranties and covenants of the Credit Parties contained in this Agreement, and
subject to the terms and conditions of this Agreement and any documents or
instruments executed in connection herewith, effective as of the Second
Forbearance Effective Date, each of the Lender Parties agrees that until the
expiration or termination of the Second Forbearance Period, it will (subject to
clause (b) below) temporarily forbear from exercising its default-related rights
and remedies against Borrower or any other Credit Party solely with respect to
the Specified Defaults (the “Forbearance”).  As used herein, the term “Second
Forbearance Period” shall mean the period beginning on the Second Forbearance
Effective Date and ending immediately and automatically upon the earlier to
occur of (the occurrence of clause (i) or (ii), a “Termination Event”): (i) the
occurrence of any Forbearance Default (as hereinafter defined) and (ii) March 1,
2019.  As used herein, the term “Forbearance Default” shall mean (A) the
occurrence of any Default or Event of Default other than the Specified Defaults,
(B) the failure of the Borrowers or any other Credit Party to comply timely with
any term, condition, or covenant set forth in this Agreement, (C) the failure of
any representation or

 

4

--------------------------------------------------------------------------------



 

warranty made by the Borrower or any other Credit Party under or in connection
with this Agreement to be true and complete as of the date when made or any
other breach of any such representation or warranty, (D) the termination or
expiration of the Second Lien Forbearance Agreement, or (E) any Credit Party
repudiates or asserts a defense to any obligations or liability under the First
Lien Credit Agreement or any Other Document.  The Borrowers shall provide notice
to the Agent and the Lender Parties, as soon as possible but in any event within
one (1) Business Day of the occurrence of any Forbearance Default, which notice
shall state that such event occurred and set forth, in reasonable detail, the
facts and circumstances that gave rise to such event.

 

(b)                                 Notwithstanding anything to the contrary
herein, from (and including) the Second Forbearance Effective Date and at all
times during the continuance of any of the Specified Defaults, the Obligations
shall bear interest at the Default Rate in accordance with Section 3.1 of the
First Lien Credit Agreement; provided, however, that each of the Lender Parties
agrees, subject to the terms and conditions of the First Lien Credit Agreement
(without giving effect to the existence of the Specified Defaults during the
Second Forbearance Period), not to elect to suspend the Borrower’s ability to
incur LIBOR Rate Loans and that the Borrowing Agent may continue to elect LIBOR
Rate Loans pursuant to a notice of borrowing or notice of conversion.

 

(c)                                  The Forbearance is limited in nature and
nothing contained herein is intended, or shall be deemed or construed (i) to
constitute a waiver of any of the Specified Defaults or any future Defaults or
Events of Default or compliance with any term or provision of the First Lien
Credit Agreement or the Other Documents or applicable law, except to the extent
expressly provided for herein, or (ii) to establish a custom or course of
dealing between the Credit Parties, on the one hand, and the Agent or any
Lender, on the other hand.  Nothing contained in this Agreement shall be deemed
to obligate the Agent or any Lender to enter into any other forbearance
agreements or to waive any Defaults or Events of Default, except to the extent
expressly provided for herein.

 

(d)                                 Upon the occurrence of a Termination Event,
the agreement of the Lender Parties hereunder to forbear from exercising their
respective default-related rights and remedies shall immediately terminate
without the requirement of any demand, presentment, protest, or notice of any
kind, all of which the Borrowers and the other Credit Parties each waives.  The
Borrowers and the other Credit Parties each agree that, subject to the terms and
conditions of the ABL/Term Intercreditor Agreement, the Agent and each Lender
may at any time thereafter in their respective sole and absolute discretion
proceed to exercise and enforce any and all of their respective rights and
remedies under any or all of the First Lien Credit Agreement, any Other Document
and/or applicable law, including, without limitation, their respective rights
and remedies with respect to the Specified Defaults.  Without limiting the
generality of the foregoing, upon the occurrence of a Termination Event, the
Lender Parties may, in their sole discretion and without the requirement of any
demand, presentment, protest, or notice of any kind, (i) suspend or terminate
the Commitments to provide Advances under any or all of the Credit Agreement and
other Credit Documents (ii) subject to the ABL/Term Intercreditor Agreement
(solely to the extent applicable), commence any legal or other action to collect
any or all of the Obligations from the Borrowers, any other Credit Party and/or
any Collateral, (iii) subject to the ABL/Term Intercreditor Agreement, foreclose
or otherwise realize on any or all of the Collateral, and/or appropriate, setoff
or apply to the payment of any or all of the Obligations, any or all of the
Collateral, and (iv) subject

 

5

--------------------------------------------------------------------------------



 

to the ABL/Term Intercreditor Agreement (solely to the extent applicable), take
any other enforcement action or otherwise exercise any or all rights and
remedies provided for by any or all of the First Lien Credit Agreement, any
Other Documents and/or applicable law, all of which rights and remedies are
fully reserved by the Lender Parties. In furtherance of the foregoing, and
notwithstanding the occurrence of the Second Forbearance Effective Date, each of
the Credit Parties acknowledges and confirms that, subject to the Forbearance,
all rights and remedies of the Agent and the Lenders under the First Lien Credit
Agreement and the Other Documents and applicable law with respect to the
Borrowers or any other Credit Party shall continue to be available to the Agent
and the Lenders.  For the avoidance of doubt, the Credit Parties acknowledge and
confirm that the agreement of the Agent and the Lenders temporarily to forbear
shall not apply to nor preclude any remedy available to the Agent or the Lenders
in connection with any proceeding commenced under any bankruptcy or insolvency
law, including, without limitation, to any relief in respect of adequate
protection or relief from any stay imposed under such law.

 

(e)                                  Each of the parties hereto hereby agrees
that the running of all statutes of limitation and the doctrine of laches
applicable to all claims or causes of action that the Agent or any Lender may be
entitled to take or bring in order to enforce its rights and remedies against
any Credit Party are, to the fullest extent permitted by law, tolled and
suspended during the Second Forbearance Period.

 

(f)                                   The Credit Parties understand and accept
the temporary nature of the forbearance provided hereby and that the Agent and
the Lender Parties have given no assurances that they will extend such
forbearance or provide waivers or amendments to the First Lien Credit Agreement
or any Other Document.

 

(g)                                  Any agreement by the Lender Parties to
extend the Second Forbearance Period, if any, must be set forth in writing and
signed by a duly authorized signatory of each of the Agent and the Required
Lenders.

 

SECTION 4.                         Supplemental Terms, Conditions and Covenants
During the Second Forbearance Period

 

(a)                                 During the Second Forbearance Period, the
Credit Parties shall provide to the Agent for itself and on behalf of the
Lenders, (i) no later than 5:00 p.m. Friday of each week, commencing February 1,
2019, an updated 13-week cash flow statement for the Credit Parties and
(ii) copies of such other documents or information as requested by the Agent or
the Lender Parties.

 

(b)                                 During the Second Forbearance Period, at the
request of any Lender Party on not more than a weekly basis, management of the
Credit Parties shall conduct a telephonic meeting to be attended by the
respective representatives of the Credit Parties and the Lender Parties, during
which meeting the Credit Parties shall provide information relating to the
Credit Parties as requested by any Lender Party including, without limitation,
information and updates with respect to their business, the negotiations among
the Credit Parties and the parties to their various logistics agreements, plant
overhead and corporate selling, general and administrative expense
rationalization, daily production volume reports related to the dry and wet
plant operations at the Osburn Facility (as well as effective COGS analysis
related to the overall plant operations at the Osburn Facility), an updated
13-week cash flow statement with variance analysis to the previously provided
13-week cash flow statement, key upcoming receipts and disbursements, the

 

6

--------------------------------------------------------------------------------



 

amount of anticipated drawings under the First Lien Credit Agreement, and an
update with respect to any discussions relating to any strategic alternatives.

 

(c)                                  During the Second Forbearance Period, and
following the termination of the Second Forbearance Period so long as any
Default or Event of Default has occurred and is continuing, each Credit Party
shall comply with all limitations, restrictions or prohibitions that would
otherwise be effective or applicable under the First Lien Credit Agreement or
any Other Document during the continuance of any Default or Event of Default,
including, without limitation, the prohibitions against the making of
Dispositions pursuant to Section 7.1(b)(xv) and (xvi) of the First Lien Credit
Agreement, the consummation of any Permitted Acquisition or the making of any
Restricted Payments pursuant to Section 7.5(a) or (b) of the First Lien Credit
Agreement; provided, however, that the Borrowers shall, subject to the terms and
conditions of the First Lien Credit Agreement (without giving effect to the
existence of the Specified Defaults during the Second Forbearance Period),
continue to be able to request the making of Revolving Advances and the issuance
of Letters of Credit. The Lender Parties further agree that during the Second
Forbearance Period, (i) a Dominion Period shall not commence, (ii) neither the
Specified Defaults nor Excess Availability will trigger a Dominion Event and
(iii) the Agent will not deliver an Activation Notice in connection with any
Deposit Account Control Agreement.

 

(d)                                 During the Second Forbearance Period, the
Credit Parties shall in good faith use their commercially reasonable efforts to
diligently negotiate certain amendments and modifications to the material
agreements to which the Credit Parties are a party, including, without
limitation, their railcar leases, fixed logistics agreements and similar
agreements, in order to improve the financial condition of the Credit Parties
and their Restricted Subsidiaries.

 

(e)                                  During the Second Forbearance Period, the
Credit Parties shall not make any payments with respect to their railcar leases,
fixed logistics agreements and similar agreements; provided that, prior to the
occurrence of a Trigger Event, such payments shall be permitted with the prior
approval of the CRO (as defined below) pursuant to a disbursements plan to be
mutually agreed with the Agent.

 

(f)                                   During the Second Forbearance Period, upon
the occurrence of (i) any Credit Party or Restricted Subsidiary thereof
defaulting under or breaching any lease agreement, logistics agreement or
construction vendor agreement, in each case, that is, in the reasonable
discretion of the CRO, material to its business, and the counterparty thereto
taking any material action in connection with or as a result of such default or
breach that is adverse to the Credit Parties or the Lender Parties, or (ii) any
letter of credit issued pursuant to the First Lien Credit Agreement being drawn
by the beneficiary thereof (clauses (i) and (ii), each a “Trigger Event”), the
Credit Party shall (x) promptly notify the Agent of such Trigger Event,
(y) promptly enter into discussions with the Agent with respect to the action
that the Credit Parties propose to take (or not to take) with respect to, or as
a result of, such Trigger Event and (z) take such action with respect to, or as
a result of, such Trigger Event as shall be reasonably satisfactory to the
Lender Parties, the Agent and the CRO.  Additionally, to the extent the Credit
Parties receive notice of any filing of liens of record, delivery of notices of
default or reservation of rights letters or commencement of litigation, Credit
Parties shall deliver Agent copies of same.

 

7

--------------------------------------------------------------------------------



 

SECTION 5.                         Effectiveness.  This Agreement will be
effective as of the date when the following conditions have been satisfied (such
date, the “Second Forbearance Effective Date”):

 

(a)                                 Agreement.  The Agent shall have received
counterparts of this Agreement executed by each of the Credit Parties and the
Lenders constituting the Required Lenders;

 

(b)                                 Fees and Expenses.  All fees and expenses
due under the First Lien Credit Agreement and the Other Documents in connection
therewith and this Agreement (including, without limitation, fees and expenses
of legal counsel) shall have been paid by the Borrowers (in the case of
expenses, to the extent invoiced on or prior to the date of this Agreement);

 

(c)                                  Representations and Warranties.  The
representations and warranties set forth in Section 7 below shall be true and
correct as of such date;

 

(d)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing, other than the
Specified Defaults.

 

(e)                                  Second Lien Credit Facility.  The Agent
shall have received a copy of a forbearance agreement (the “Second Lien
Forbearance Agreement”) executed and delivered by the Second Lien Agent and the
Second Lien Noteholders whose consent is required pursuant to the Second Lien
Note Purchase Agreement, which Second Lien Forbearance Agreement shall be in
form and substance satisfactory to the Agent and the Required Lenders.

 

(f)                                   Appointments; Engagements.  Borrower shall
have (i) appointed an additional independent director to the board of directors
of the General Partner that is reasonably acceptable to Agent, (ii) entered into
a written agreement to retain a chief restructuring officer reasonably
acceptable to Agent (the “CRO”), on terms and conditions reasonably acceptable
to Agent, and (iii) entered into a written agreement to retain a provider of
program management and related technical services reasonably acceptable to the
Agent to provide support in respect of the Osburn Facility on terms reasonably
acceptable to Agent.

 

SECTION 6.                         General Release; Indemnity.

 

(a)                                 In consideration of, among other things,
Agent’s and the Required Lenders’ execution and delivery of this Agreement, each
of the Borrowers and the other Credit Parties, on behalf of itself and its
agents, representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against any or all of
the Lender Parties in any capacity and their respective affiliates,
subsidiaries, shareholders and “controlling persons” (within the meaning of

 

8

--------------------------------------------------------------------------------



 

the federal securities laws), and their respective successors and assigns and
each and all of the officers, directors, employees, agents, attorneys, advisors
and other representatives of each of the foregoing (collectively, the
“Releasees”), based in whole or in part on facts, whether or not now known,
existing on or before the Second Forbearance Effective Date, that relate to,
arise out of or otherwise are in connection with: (i) any or all of the First
Lien Credit Agreement, this Agreement, the Other Documents or transactions
contemplated thereby or any actions or omissions in connection therewith, or
(ii) any aspect of the dealings or relationships between or among the Borrowers
and the other Credit Parties, on the one hand, and any or all of the Lender
Parties, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof.  In entering
into this Agreement, the Borrowers and each other Credit Party consulted with,
and have been represented by, legal counsel and expressly disclaim any reliance
on any representations, acts or omissions by any of the Releasees and hereby
agree and acknowledge that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity thereof.  The provisions of
this Section shall survive the termination of this Agreement, the First Lien
Credit Agreement, the Other Documents and payment in full of the Obligations.

 

(b)                                 The Borrowers and the other Credit Parties
each hereby agree that it shall, jointly and severally, indemnify and hold the
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by or on behalf of any Person, including, without limitation, the
respective officers, directors, agents, trustees, creditors, partners or
shareholders of the Borrowers, any other Credit Party, or any of their
respective Subsidiaries, whether threatened or initiated, in respect of any
claim for legal or equitable remedy under any statue, regulation or common law
principle arising from or in connection with the negotiation, preparation,
execution, delivery, performance, administration and enforcement of the First
Lien Credit Agreement, the Other Documents, this Agreement or any other document
executed and/or delivered in connection herewith or therewith; provided, that
neither Borrower nor any other Credit Party shall have any obligation to
indemnify or hold harmless any Releasee hereunder with respect to liabilities to
the extent they result from the gross negligence or willful misconduct of that
Releasee as finally determined by a court of competent jurisdiction.  The
foregoing indemnity shall survive the termination of this Agreement, the First
Lien Credit Agreement, the Other Documents and the payment in full of the
Obligations.

 

SECTION 7.                         Representations, Warranties And Covenants Of
the Borrowers and Other Credit Parties To induce Agent and the other Lender
Parties to execute and deliver this Agreement, each of the Borrowers and the
other Credit Parties represents, warrants and covenants that:

 

(a)                                 The execution, delivery and performance by
each of the Borrowers and the other Credit Parties of this Agreement and all
documents and instruments delivered in connection herewith have been duly
authorized by such Credit Parties, this Agreement has been duly executed and
delivered by each of Borrowers and the other Credit Parties, and this Agreement
and all documents and instruments delivered in connection herewith are legal,
valid and binding obligations of such Credit Parties enforceable against such
parties in accordance with their respective terms, except as the enforcement
thereof may be subject to (i) the effect of any

 

9

--------------------------------------------------------------------------------



 

applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law);

 

(b)                                 Except with respect to the Specified
Defaults, each of the representations and warranties contained in the First Lien
Credit Agreement and the Other Documents is true and correct on and as of the
date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and each of the agreements and covenants in the First Lien Credit
Agreement and the Other Documents is hereby reaffirmed with the same force and
effect as if each were separately stated herein and made as of the date hereof;

 

(c)                                  Neither the execution, delivery and
performance of this Agreement and all documents and instruments delivered in
connection herewith nor the consummation of the transactions contemplated hereby
or thereby does or shall contravene, result in a breach of, or violate (i) any
provision of any Credit Party’s Organizational Documents, (ii) any Applicable
Law, or (iii) any Material Contract; and

 

(d)                                 As of the date hereof, except for the
Specified Defaults, no Default or Event of Default has occurred or is continuing
under this Agreement, the First Lien Credit Agreement or any Other Document.

 

SECTION 8.                         Ratification of Liability.  Borrowers and the
other Credit Parties, as debtors, grantors, pledgors, guarantors, assignors, or
in other similar capacities in which such parties grant liens or security
interests in their properties or otherwise act as accommodation parties or
guarantors, as the case may be, under the First Lien Credit Agreement and the
Other Documents, hereby ratify and reaffirm all of their payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each of
such First Lien Credit Agreement and Other Documents to which it is a party, and
ratify and reaffirm their grants of liens on or security interests in their
properties pursuant to such First Lien Credit Agreement and Other Documents to
which they are a party, respectively, as security for the Obligations under or
with respect to the First Lien Credit Agreement, and confirms and agrees that
such liens and security interests hereafter secure all of the Obligations,
including, without limitation, all additional Obligations hereafter arising or
incurred pursuant to or in connection with this Agreement, the First Lien Credit
Agreement or any Other Document.

 

SECTION 9.                         Reference To And Effect Upon The First Lien
Credit Agreement.

 

(a)                                 Except as specifically amended hereby, all
terms, conditions, covenants, representations and warranties contained in the
First Lien Credit Agreement and Other Documents, and all rights of the Lender
Parties and all of the Obligations, shall remain in full force and effect.  The
Borrowers and the other Credit Parties hereby confirm that the First Lien Credit
Agreement and the Other Documents are in full force and effect and that neither
Borrower nor any other Credit Party has any right of setoff, recoupment or other
offset or any defense, claim or counterclaim with respect to any of the
Obligations, the First Lien Credit Agreement or any Other Document.

 

10

--------------------------------------------------------------------------------



 

(b)                                 Except as expressly set forth herein, the
execution, delivery and effectiveness of this Agreement shall not directly or
indirectly (i) constitute a consent or waiver of any past, present or future
violations of any provisions of the First Lien Credit Agreement or any Other
Documents nor constitute a novation of any of the Obligations under the First
Lien Credit Agreement or Other Documents, (ii) amend, modify or operate as a
waiver of any provision of the First Lien Credit Agreement or any Other
Documents or any right, power or remedy of any Lender Party, or (iii) constitute
a course of dealing or other basis for altering any Obligations or any other
contract or instrument.  Except as expressly set forth herein, each Lender Party
reserves all of its rights, powers, and remedies under the First Lien Credit
Agreement, the Other Documents and applicable law.  All of the provisions of the
First Lien Credit Agreement and the Other Documents, including, without
limitation, the time of the essence provisions, are hereby reiterated, and if
ever waived, are hereby reinstated.

 

(c)                                  From and after the Second Forbearance
Effective Date, (i) the term “Agreement” in the First Lien Credit Agreement, and
all references to the First Lien Credit Agreement in any Other Document, shall
mean the First Lien Credit Agreement, as amended by this Agreement, and (ii) the
term “Other Documents” in the First Lien Credit Agreement and the Other
Documents shall include, without limitation, this Agreement and any agreements,
instruments and other documents executed and/or delivered in connection
herewith.

 

(d)                                 Borrower and the Credit Parties acknowledge
and agree that the Lender Parties’ agreement to forbear from exercising certain
of their default-related rights and remedies with respect to the Specified
Defaults during the Second Forbearance Period does not in any manner whatsoever
limit any Lender Party’s right to insist upon strict compliance by Borrower and
the other Credit Parties with the First Lien Credit Agreement, this Agreement or
any Other Document during the Second Forbearance Period, except as expressly set
forth herein.

 

11

--------------------------------------------------------------------------------



 

SECTION 10.                  Governing Law; Consent to Jurisdiction and Venue. 
THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS ARISING OUT OF, IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER AND EACH OTHER CREDIT PARTY HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS; PROVIDED THAT NOTHING
IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF AGENT TO COMMENCE ANY PROCEEDING IN
THE FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT AGENT
DETERMINES THAT SUCH ACTION IS NECESSARY OR APPROPRIATE TO EXERCISE ITS RIGHTS
OR REMEDIES UNDER THE FIRST LIEN CREDIT AGREEMENT OR ANY OTHER DOCUMENT.  EACH
CREDIT PARTY HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF
THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING
IN SUCH JURISDICTIONS.  EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND
OTHER SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA WITH RESPECT TO OR
OTHERWISE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BY ANY MEANS
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF
(BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF THE
BORROWER SPECIFIED IN THE FIRST LIEN CREDIT AGREEMENT (AND SHALL BE EFFECTIVE
WHEN SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN).  EACH CREDIT PARTY
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING CONTAINED IN THIS SECTION 10 SHALL
AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

 

12

--------------------------------------------------------------------------------



 

SECTION 11.                              Construction  This Agreement and all
other agreements and documents executed and/or delivered in connection herewith
have been prepared through the joint efforts of all of the parties hereto. 
Neither the provisions of this Agreement or any such other agreements and
documents nor any alleged ambiguity therein shall be interpreted or resolved
against any party on the ground that such party or its counsel drafted this
Agreement or such other agreements and documents, or based on any other rule of
strict construction.  Each of the parties hereto represents and declares that
such party has carefully read this Agreement and all other agreements and
documents executed in connection therewith, and that such party knows the
contents thereof and signs the same freely and voluntarily.  The parties hereto
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Agreement and all other
agreements and documents executed in connection herewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect.  If any matter is left to the
decision, right, requirement, request, determination, judgment, opinion,
approval, consent, waiver, satisfaction, acceptance, agreement, option or
discretion of one or more Lender Parties or their respective employees, counsel,
or agents in the First Lien Credit Agreement or any Other Documents, such action
shall be deemed to be exercisable by such Lender Parties or such other Person in
its sole and absolute discretion and according to standards established in its
sole and absolute discretion.  Without limiting the generality of the foregoing,
“option” and “discretion” shall be implied by the use of the words “if” and
“may.”

 

SECTION 12.                              Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.  Any
party hereto may execute and deliver a counterpart of this Agreement by
delivering by facsimile or other electronic transmission a signature page of
this Agreement signed by such party, and any such facsimile or other electronic
signature shall be treated in all respects as having the same effect as an
original signature.  Any party delivering by facsimile or other electronic
transmission a counterpart executed by it shall promptly thereafter also deliver
a manually signed counterpart of this Agreement; provided that the failure to
deliver such manually signed counterpart shall not affect the validity or
effectiveness of this Agreement.

 

SECTION 13.                              Severability.  The invalidity,
illegality, or unenforceability of any provision in or obligation under this
Agreement in any jurisdiction shall not affect or impair the validity, legality,
or enforceability of the remaining provisions or obligations under this
Agreement or of such provision or obligation in any other jurisdiction.  If
feasible, any such offending provision shall be deemed modified to be within the
limits of enforceability or validity; however, if the offending provision cannot
be so modified, it shall be stricken and all other provisions of this Agreement
in all other respects shall remain valid and enforceable.

 

SECTION 14.                              Time of Essence.  Time is of the
essence in the performance of each of the obligations of Borrower and the other
Credit Parties hereunder and with respect to all conditions to be satisfied by
such parties.

 

13

--------------------------------------------------------------------------------



 

SECTION 15.                              Further Assurances.  The Borrowers and
each other Credit Party agree to take all further actions and execute all
further documents as Agent may from time to time reasonably request to carry out
the transactions contemplated by this Agreement and all other agreements
executed and delivered in connection herewith.

 

SECTION 16.                              Section Headings.  Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute part of this Agreement for any other purpose.

 

SECTION 17.                              Notices.  All notices, requests, and
demands to or upon the respective parties hereto shall be given in accordance
with the First Lien Credit Agreement.

 

SECTION 18.                              Waiver of Jury Trial Right And Other
Matters.  BORROWERS AND THE OTHER CREDIT PARTIES EACH HEREBY WAIVES (i) ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN
CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE FIRST LIEN CREDIT AGREEMENT,
THE OTHER DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY,
WHICH WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE; (ii) PRESENTMENT, DEMAND AND PROTEST, AND NOTICE OF
PRESENTMENT, PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE WITH RESPECT TO ALL
OR ANY PART OF THE OBLIGATIONS; AND (iii) NOTICE OF ACCEPTANCE HEREOF, AND
BORROWERS AND THE OTHER CREDIT PARTIES EACH ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE A MATERIAL INDUCEMENT TO AGENT’S AND THE OTHER LENDER PARTIES’
ENTERING INTO THIS AGREEMENT AND THAT SUCH PARTIES ARE RELYING UPON THE
FOREGOING WAIVERS IN THEIR FUTURE DEALINGS WITH BORROWERS AND THE OTHER CREDIT
PARTIES.  BORROWERS AND THE OTHER CREDIT PARTIES EACH WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS
KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

SECTION 19.                              Assignments; No Third Party
Beneficiaries.  This Agreement shall be binding upon and inure to the benefit of
the Borrowers, the other Credit Parties, the Lender Parties and their respective
successors and assigns; provided, that neither Borrower nor any other Credit
Party shall be entitled to delegate any of its duties hereunder or to assign any
of its rights or remedies set forth in this Agreement without the prior written
consent of Agent in its sole discretion.

 

14

--------------------------------------------------------------------------------



 

SECTION 20.                              Final Agreement.  This Agreement, the
First Lien Credit Agreement, the Other Documents, and the other written
agreements, instruments, and documents entered into in connection therewith set
forth in full the terms of agreement between the parties hereto and thereto with
respect to the subject matter thereof and are intended as the full, complete,
and exclusive contracts governing the relationship between such parties with
respect to the subject matter thereof, superseding all other discussions,
promises, representations, warranties, agreements, and understandings between
the parties with respect thereto.  Except as provided therein, no term of the
First Lien Credit Agreement or the Other Documents may be modified or amended,
nor may any rights thereunder be waived, except in a writing signed by the party
against whom enforcement of the modification, amendment, or waiver is sought. 
Any waiver of any condition in, or breach of, any of the foregoing in a
particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind.  Agent’s or any Lender’s
exercise or failure to exercise any rights or remedies under any of the
foregoing in a particular instance shall not operate as a waiver of its right to
exercise the same or different rights and remedies in any other instances. 
There are no oral agreements among the parties hereto.

 

[Signature pages to follow]

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Forbearance Agreement and Second Amendment to Second
Amended and Restated Revolving Credit and Security Agreement has been executed
by the parties hereto as of the date first written above.

 

 

EMERGE ENERGY SERVICES OPERATING LLC

 

 

 

 

By:

/s/ Warren Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

SUPERIOR SILICA SANDS LLC

 

 

 

 

By:

/s/ Warren Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

EMERGE ENERGY SERVICES LP

 

 

 

 

By:

/s/ Warren Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

solely in its capacities as administrative agent and collateral agent and not in
its individual capacity

 

 

 

By:

/s/ Ronald Eckhoff

 

Name:

Ronald Eckhoff

 

Title:

Vice President

 

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT AND SECOND AMENDMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

(Specified Defaults)

 

a.              Failure to comply with Section 6.5(a) of the First Lien Credit
Agreement for the fiscal quarter ending December 31, 2018.

 

b.              Failure to comply with Section 6.5(b) of the First Lien Credit
Agreement for the fiscal quarter ending December 31, 2018.

 

c.               Failure to comply with Section 6.5(d) of the First Lien Credit
Agreement.

 

d.              Any Event of Default under Section 10.11 of the First Lien
Credit Agreement as a result of any “event of default” under the Specified Note.

 

e.               Failure to deliver a notice of the occurrence of any Default
with respect to the foregoing sections a. through d. pursuant to
Section 9.5(a) of the First Lien Credit Agreement.

 

--------------------------------------------------------------------------------